ORDER
DENYING PETITION FOR REVIEW
WIESE,* Acting Chief Judge.
A majority of the active judges of the court, acting pursuant to Section 372(c)(17) of Title 28 of the United States Code and RUSCC App. B, ¶ 8, having considered the petition of Norman E. Hay and certain plaintiffs in Baskett v. United States, 2 Cl.Ct. 356, and related cases for review of the order entered by Chief Judge Kozinski on April 15, 1983, 2 Cl.Ct. 255, pursuant to 28 U.S.C. § 372(c)(3) and RUSCC App. B, ¶ 3, have unanimously concluded that the petition is without merit. Accordingly, the petition for review is denied.
KOZINSKI, C.J., and LYDON, MILLER and SPECTOR, JJ., took no part in the deliberations upon the petition for review.
IT IS SO ORDERED.

 By order of May 23, 1983, Judge Wiese was designated as Acting Chief Judge for purposes of presiding over the court in its consideration of the petition for review.